COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-01047-CV
 Style:                   George W. Campbell and Sheila Smith v. DLJ Mortgage Capital, Inc.
                          Its Successors and/or Assigns
 Date motion filed*:      February 13, 2019
 Type of motion:          Opposed Motion to Extend Time to File Fees and Reporters Record
 Party filing motion:     Appellants George W. Campbell and Sheila Smith
 Document to be filed:    Evidence of Payment of Clerk’s and Reporter’s Records & Filing Fees

 Is appeal accelerated?       No

 If motion to extend time:
        Original due date:                  12/17/18 (Filing Fee) & 1/14/19 (Record Fees)
        Number of extensions granted:       0 Current Dates: 1/28/19 (Filing) & 2/13/19 (Record)
        Date Requested:                     February 28, 2019

Ordered that motion is:
       Granted; if documents are to be filed, documents due: February 28, 2019.
      ☐ Denied
      ☐ Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         Appellants’ opposed “Motion to Extend Time to File Fees and Reporters Record,”
         construed as a motion for an extension of time to pay the appellate filing, clerk’s record,
         and reporter’s record fees, is granted until February 28, 2019. See TEX. R. APP. P.
         5, 37.3(b), (c).

Judge’s signature: /s/ Laura Carter Higley______________
                   ☒ Acting individually
Date: ___February 21, 2019_____




November 7, 2008 Revision